Citation Nr: 0726145	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  02-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the severance of service connection for post-
traumatic stress disorder (PTSD) was proper.

2.  Entitlement to service connection for peripheral 
neuropathy of bilateral lower extremity.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1953 to June 
1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in July 2001 and December 
2004 by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A review of the claims folder shows that the veteran 
apparently attempted to reopened his claim for a foot 
disorder in October 2000, in July 2002 he filed a service 
connection claim for tinnitus and in April 2005 he filed 
service connection claims for tinnitus, hearing loss, right 
knee and low back disorders.  The Board hereby refers these 
matters to the RO for appropriate action.  

The veteran presented testimony at a May 2007 Board hearing 
regarding service connection for PTSD, peripheral neuropathy 
and entitlement to TDIU.  

In May 2007 a waiver was received from the veteran for 
additionally submitted evidence.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The evidence of record does not establish that the grant 
of service connection for PTSD was clearly and unmistakably 
erroneous.

2.  Peripheral neuropathy of the bilateral lower extremity 
was not manifested during the veteran's active duty service 
or for many years thereafter, nor is the disability otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  The severance of service connection for PTSD was 
improper, and service connection for PTSD is restored.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.105(d), 
3.303, 3.304 (2006).

2.  Peripheral neuropathy of the bilateral lower extremity 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In light of the favorable disposition restoring service 
connection for PTSD, VCAA compliance need not be discussed 
regarding the veteran's PTSD claim.  As for the veteran's 
service connection claim for peripheral neuropathy, in a 
January 2005 VCAA letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.   In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error as 
adequate notice was provided to the veteran in the January 
2005 letter.  During the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including degree of disability 
and effective date of the disability.  In the present appeal, 
regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish disability ratings 
or effective dates, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claim any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board has also considered whether a VA examination or 
medical opinion is necessary regarding the veteran's claims 
for peripheral neuropathy of the bilateral lower extremity.  
An examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Here 
service medical records showed no peripheral neuropathy and 
hence an examination is not necessary.

Analysis

Whether the severance of service connection for PTSD was 
proper.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

Applicable law provides that service connection will be 
severed only where the evidence establishes that the grant of 
service connection was clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  38 C.F.R. § 
3.105(d).  Therefore, the underlying question is whether the 
RO's July 1999 rating decision, which granted service 
connection for PTSD was clearly and unmistakably erroneous.  
With regard to what constitutes clear and unmistakable error, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in discussing another provision of 
38 C.F.R. § 3.105, stated that:

It must always be remembered that 
[clear and unmistakable error] is a 
very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention 
of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Thus even where the premise 
of error is accepted, if it is not 
absolutely clear that a different 
result would have ensued, the error 
complained of cannot be, ipso facto, 
clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. § 
3.105(d), there must have been an error in 
the prior adjudication of the claim.  See 
Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Either the correct facts 
as they were known at the time, were not 
before the adjudicator or the statutory or 
regulatory provisions extant at the time were 
incorrectly applied.  Id. at 313.

Graves v. Brown, 6 Vet. App. 166, 170 (1994).

The July 1999 rating decision granted the veteran service 
connection due to his PTSD diagnosis and his in-service 
stressor of seeing a friend die in a plane crash during a 
training accident.  The December 2004 rating severed service 
connection for PTSD based on a July 2002 VA opinion rendered 
by 2 examiners which concluded that the veteran's PTSD was 
directly related to his motor vehicle accident in 1991 and 
there was no evidence to support his claimed in-service 
stressor.  The Board finds that the evidence does not 
establish CUE in the veteran's grant of service connection 
for PTSD.  In October 1999 a private examiner indicated that 
while the focus of the veteran's treatment was his truck 
accident, he did have a delayed response to his in-service 
trauma.  While this examiner incorrectly identified the 
veteran's in-service incident as occurring in Vietnam, the 
Board finds this error to be harmless as the examiner 
accurately articulated the details of the veteran's friend's 
death in a plane crash during service. 

The veteran claims that he saw his friend, C. Perkins, get 
killed on November 4, 1958 in a plane crash at Dyess Air 
Force Base (AFB).  The veteran submitted a February 1998 
article, printed from the Internet in September 2002, which 
reported that on November 4, 1958 at Dyess AFB a B-47 caught 
fire and one person was killed in the crash.  The veteran's 
service records, to include his DD 214, indicate that he was 
at Dyess in 1958.  In a lay statement dated in September 
2002, a fellow service-man, H. Reece, asserted that in 1957 
or 1958 Sergeant Perkins died in a plane accident.  

Therefore, given the medical evidence and documentation 
regarding the veteran's in-service stressor, the record does 
not establish that the award of service connection for PTSD 
was clearly and unmistakably erroneous.  In the absence of 
such a finding, the Board concludes that the severance of 
service connection for the veteran's PTSD effective March 1, 
2005 was improper.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremity.

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he has peripheral neuropathy of the 
bilateral lower extremity due to frostbites of the feet and 
the cold weather he was exposed to in service.  While his 
personnel records indicate he was in Alaska, his service 
medical records are negative for frostbites or any peripheral 
neuropathy disorder.  The claims folder is replete with VA 
treatment records dated from the 1990s to 2000s for various 
disorders.  A February 2001 VA examination provided a 
diagnosis of cold injury to the feet.  A February 2001 VA 
treatment record reflected the veteran's complaints of 
numbness and tingling sensation in both feet.  The examiner 
reported electrophysiological evidence of sensory motor 
polyneuropathy (mainly sensory) affecting the veteran's lower 
limbs.  Nevertheless, there is no medical opinion of record 
relating any peripheral neuropathy to the veteran's service.  
Hence, given that the disorder was not shown in service and 
there is no opinion attributing any current peripheral 
neuropathy to service, service connection for peripheral 
neuropathy of the bilateral extremity is not warranted.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The severance of service connection for PTSD was improper and 
thus service connection for PTSD is being restored.  To this 
extent the appeal is granted.  Service connection for 
peripheral neuropathy of the bilateral lower extremity is 
denied.  To this extent the appeal is denied.  


REMAND

The July 2001 rating decision denied the veteran's claim for 
TDIU based on findings that he did not meet the requisite 
criteria.  Subsequent to the severance of PTSD by the 
December 2004 rating decision, the RO continued to deny TDIU 
finding the veteran unemployable due to non-service-connected 
disorders.  The veteran's service connection for PTSD has 
been restored in light of the above determination.  There are 
inconsistencies among the medical opinions of record 
regarding the veteran's employability.  In February 2002 a 
private doctor opined that the veteran is unemployable due to 
his psychiatric disorder.  An August 2006 VA examiner 
indicated the veteran can engage in limited employment, a 
March 2006 VA treatment summary noted the veteran apparently 
could not be competitively employed due to his PTSD.  Thus a 
VA examination is warranted to determine whether the 
veteran's service-connected PTSD renders him unemployable.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
these questions are involved in the present appeal and the 
case is being remanded, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) should be provided that informs the 
veteran as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and 
severity of his service-connected PTSD.  
It is imperative that the claims file be 
made available to the examiner in 
connection with the examination.  The 
examiner should specifically comment on 
whether the veteran's service-connected 
PTSD prevents him from sustaining 
substantial gainful employment, taking 
under consideration the veteran's 
experience and level of education.  A 
rationale should be provided for all 
opinions furnished.  

3.  After completion of the above and 
any other development deemed necessary, 
the RO should readjudicate the issue on 
appeal in light of all pertinent 
evidence.  The RO should also consider 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth.  If the 
decision is adverse to the veteran, he 
and his representative should be issued 
an appropriate supplemental statement of 
the case and be given the opportunity to 
respond before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


